Citation Nr: 0506491	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  02-20 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for lower back disorder 
secondary to pes planus with callouses.  

2.  Entitlement to service connection for right knee disorder 
secondary to pes planus with callouses (pes planus).

3.  Entitlement to an effective date, prior to September 9, 
1976, for the grant of service connection for recurrent 
hyperkeratosis punctuate palmaris, left and right hand (skin 
disorder).   


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active service from August 1963 to April 
1970.  

These issues come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision  of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The veteran's motion for advancement 
of his appeal on the Board's docket was denied in December 
2004.  

The Board notes that in an October 2001 rating decision, the 
RO granted service connection for hoarseness, status post 
laryngeal cancer (laryngeal cancer), evaluated at 60 percent 
disabling, diabetes mellitus, evaluated at 10 percent 
disabling, and granted entitlement to individual unemployment 
(TDIU).  The RO granted the claims based upon the assumption 
that the veteran was exposed to herbicide agents in Vietnam.  

In November 2002, the veteran appealed the October 2001 
rating decision, asserting entitlement to an earlier 
effective date for both service-connected disabilities and 
entitlement to a higher initial rating for service-connected 
diabetes mellitus.  However, in October 2002, the RO proposed 
to sever service connection for both disabilities and for 
TDIU on the ground that the veteran was never exposed to 
herbicide agents in service.  In July 2003, the RO issued a 
rating decision severing service connection for both 
disabilities and for TDIU.  As entitlement to service 
connection for laryngeal cancer and diabetes mellitus and 
entitlement to TDIU were severed, the issues of earlier 
effective date and increased evaluation are now moot.  

In September 2003, the veteran filed a notice of disagreement 
to the July 2003 rating decision. The veteran did not address 
the issue of severance of TDIU in the Notice of disagreement.   
In March 2004, the RO issued a statement of the case (SOC) on 
the issues of severance of service connection for his 
laryngeal cancer and diabetes mellitus.  The current record 
does not contain a substantive appeal addressing the issues 
of severance of service connection for laryngeal cancer or 
diabetes mellitus.  Thus, these issues are not before the 
Board at this time. 

Finally, in his December 2002 substantive appeal, the veteran 
accepted the RO's decision granting 10 percent for skin 
disorder of each hand, and indicated that with respect to 
skin disorder of hands and feet that he was only taking issue 
with the effective date.  Accordingly, the Board finds that 
the veteran withdrew his appeal for increased evaluation for 
skin disorders of the right and left hand.  Thus, these 
issues are not before the Board at this time.


FINDINGS OF FACT

1.  Competent medical evidence does not relate the veteran's 
lower back disorder and right knee disorder to his service-
connected pes planus.  

2.  The veteran's informal service connection claim for skin 
disorder, both hands, was received at the RO on July 7, 1976.


CONCLUSIONS OF LAW

1.  Lower back disorder was not caused or aggravated by the 
service-connected pes planus.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2004).

2.  Right knee disorder was not caused or aggravated by the 
service-connected pes planus.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2004).

3.  The criteria for entitlement to assignment of an 
effective date of July 7, 1976, for the grant of entitlement 
to service connection for skin disorder, have been met.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction 
provided the veteran notice of the passage of the VCAA and 
the duty to notify him regarding the claim in a February 2001 
letter, prior to the initial unfavorable agency decision in 
August 2001.  The VA fully notified the veteran of what is 
required to substantiate such claims in the notification 
letter.  In addition, the October statement of the case (SOC) 
provided the veteran with a summary of the evidence, the 
applicable law and regulations and a discussion of the facts 
of the case.  The VCAA letter and the SOC specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, VA service records, VA medical records, VA 
examination reports, private medical records, and pictures 
and written statements from the veteran.  There are also 
records in the claims file from the Social Security 
Administration (SSA) indicating that the veteran is 
collecting disability benefits.  While the claims file does 
not appear to include all of the veteran's SSA records, the 
veteran has also not indicated that he is receiving these 
benefits due to any service-connected disability or for his 
lower back and right knee disorder.  Furthermore, obtaining 
the SSD records is unnecessary to determine the earlier 
effective date claim in this case.  As such, remanding these 
three issues in order to procure the SSD records would 
provide no assistance to the Board in adjudication these 
claims.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in the service connection claims.  

As for the earlier effective date claim, the veteran was 
provided notice in a February 2001 letter of the evidence 
needed to substantiate his original service connection claim 
for skin disorder as well as notice of the assistance that 
would be provided by VA in substantiating his claim.  This 
letter was provided to the veteran prior to the August 2001 
rating decision, which granted service connection.  In his 
notice of disagreement to the August 2001 rating decision, 
the veteran then raised the issue of entitlement to an 
earlier effective date.  Therefore, the issue is what are the 
notice requirements of VA pertaining to the veteran's earlier 
effective date claim. 

According to a general counsel opinion, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003.  Regardless, the Board finds that the RO, in the 
October 2002 statement of the case (SOC) advised the veteran 
of the responsibilities of the VA and the claimant are in 
developing the record.  Specifically, the veteran was 
notified that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from the veteran's private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  Therefore, 
the RO provided the veteran with the applicable law and 
regulations and gave notice as to the evidence generally 
needed to substantiate his claim.  

In light of the foregoing, as the veteran was provided 
adequate notice and assistance for the original claim and has 
been issued a statement of the case, no further assistance to 
veteran in developing the facts pertinent to his claims is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Service Connection Claims

The veteran is claiming service connection for lower back 
disorder and right knee disorder secondary to his service-
connected pes planus.  Service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

Certain chronic disabilities, including degenerative 
arthritis, may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

For secondary service connection claims, a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  Furthermore, the Court has held that the term 
"disability" as used in 38 U.S.C.A. §§ 1110, 1131 should 
refer to "any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service- 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Initially, the Board notes that there is no record of any 
right knee problems in service.  There is one clinical record 
of the veteran receiving treatment after falling on his back 
in October 1963.  There was no diagnosis other than back pain 
and no follow-up treatment.  In fact, there is no evidence of 
chronic lower back or right knee problems indicated in the 
July 1966 Report of Medical Examination or in subsequent 
medical records, including Medical Board reports dated in 
December 1969 and Physical Evaluation Board in January 1970.  
The post-service medical records show a complaint of right 
knee pain in 1975, but no diagnosis.  In addition, there are 
no complaints or treatment for back problems until March 1980 
and no findings of degenerative arthritis for either the 
lower back or right knee until many years after service.  
Thus, the presumptions do not apply.  38 C.F.R. § 3.309.  
Nevertheless, the veteran asserts that his lower back 
disorder and right knee disorder are related to his service-
connected pes planus.  

Review of the medical evidence shows only one opinion 
regarding whether the veteran's lower back and right knee 
disorder were caused or aggravated by his pes planus; a VA 
examination report dated in June 2001.  The report indicated 
that the veteran complained of being unable to work because 
of back pain, which he attributed to having flat feet.  He 
also complained of chronic right knee difficulty.  After 
examination of the veteran, the examiner diagnosed the 
veteran as having degenerative arthritis of the lumbar spine 
and complaints of right knee condition with pain, 
unsubstantiated by orthopedic examination.  In his opinion, 
the examiner determined that the veteran's lower back and 
right knee problems were not related to his service-connected 
pes planus.  

The Board finds the June 2001 VA examination report to be 
competent medical evidence that is supported by the record 
and reasoned analysis.  This was based upon examination of 
the veteran, diagnostic testing, review of his medical 
records, and based upon the veteran's history.  The 
examiner's only clinical finding involving the lower back was 
degenerative arthritis, which was attributed to aging.  The 
examiner indicated that there are no medical reports of pes 
planus contributing to degenerative arthritis.  Examination 
of the right knee was negative, other than complaints of 
pain.  There is also no other medical evidence contradicting 
the examiner's findings in the record.  While subsequent VA 
medical records show degenerative arthritis of the right 
knee, pertinent VA and private medical records fail to show 
that the veteran's lower back or right knee problems were 
caused or aggravated by his pes planus.

Other than the veteran's contentions, the record contains no 
competent evidence showing that the veteran's lower back or 
right knee problems were caused or aggravated by his pes 
planus.  The veteran is competent as a layperson to report 
that on which he has personal knowledge.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  However, there is no evidence 
of record that the veteran has specialized medical knowledge 
to be competent to offer medical opinion as to cause or 
etiology of the claimed disability.  See Grottveit v. Brown , 
5 Vet. App. 91. 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) 

As there is no competent evidence of record contradicting the 
June 2001 VA examination report, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, the claims are denied.

III.  Earlier Effective Date Claim

The veteran contends that an effective date prior to 
September 9, 1976, is warranted for the grant of service 
connection for skin disorder.  The Board observes that 
service connection for bilateral pes planus with recurrent 
hyperkeratosis punctuate plantaris was granted effective from 
April 4, 1970, the day after the veteran's discharge from 
service.  However, service connection for recurrent 
hyperkeratosis punctuate palmaris of the left and right hands 
was granted effective in September 1976, the date of the 
veteran's claim.  The veteran contends that service 
connection for the skin disorder of his hands should also be 
effective from the day after his discharge from service.

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2004).  The effective date of an award of 
service connection is based upon a variety of factors, 
including date of claim, date entitlement is shown and 
finality of prior decisions.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2004).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a) (2004).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2004).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication, was written.  When a claim has been filed 
which meets the requirements of § 3.151 or § 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155 (2004).  A specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a).

A report of examination or hospitalization, which meets the 
requirements of this section, will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Acceptance 
of a report of examination or treatment as a claim for 
increase or to reopen is subject to the requirements of Sec. 
3.114 with respect to action on VA initiative or at the 
request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of 1 
year prior to the date of receipt of the report.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by VA or uniformed services will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  In addition, receipt of a report of 
examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim in the case of a 
retired member of a uniformed service whose formal claim for 
pension or compensation has been disallowed because of 
receipt of retirement pay.  However, the provisions of this 
paragraph apply only when such reports relate to examination 
or treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157 (2004).

Review of the record shows that the veteran's service 
connection claim for skin disorder was originally denied in 
an October 1976 rating decision.  The veteran filed a notice 
of disagreement in November 1976.  There was no activity on 
the claim again until service connection was granted by the 
RO in an August 2001 rating decision.  

In the August 2001 rating decision, the RO determined that 
the effective date for service connection was September 9, 
1976, which according to the RO, was the date the disability 
was first brought in to contention.  September 9, 1976 was 
the date when the RO received a VA medical record dated 
January 19, 1976, indicating that the veteran had several 
calluses on his hands which caused pain.  These calluses on 
his hands were subsequently granted service connection and 
referred to as recurrent hyperkeratosis punctuate plantaris 
and palmaris.  However, a private medical record from Dr. 
Stone dated April 13, 1976, but received by the RO on July 7, 
1976, indicated that the veteran had keratosis punctate 
palmaris et plantaris, and that the veteran was unable to 
continue in his training due to the skin condition of his 
hands.  It appears then that the veteran's service-connected 
skin disorder of his hands was brought to the RO's attention 
on July 7, 1976.  

However, the Board finds that there is no communication from 
the veteran in the claims folder showing intent to claim 
service connection for skin disorder of the hands before July 
1976.

Notwithstanding the representative's assertion that the 
January 1976 VA medical report should be treated as a claim, 
there is no basis for considering whether an informal claim 
was submitted under 38 C.F.R. § 3.157 because the issue in 
question is based upon an original claim, not a claim for an 
increase or a claim to reopen a previously denied claim.  The 
instances in which medical records, including VA examination 
reports, can be used as an informal claims are limited to 
circumstances where the claimant seeks to reopen a previously 
denied claim or is seeking an increased rating after service 
connection had already been granted for the disability in 
question.  Therefore none of the medical reports, including 
the January 1976 VA medical report and letter, can be used as 
an informal claim in this instance.  

In summary, there is no indication earlier than July 1976 
that the veteran was seeking a benefit in relation to his 
skin disorder of his hands.  Although a claimant need not 
identify the benefit sought with specificity, some intent on 
the part of the veteran to seek benefits must be shown.  The 
fact that he was examined in January 1976 and medical report 
provided does not rise to the level of a claim, absent any 
written statement by the veteran or a representative 
indicating potential entitlement to VA benefits for his skin 
problems.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) 
(Mere presence of medical evidence in the record concerning a 
condition did not establish an intent on the part of the 
veteran to seek service connection for a that condition; 
rather, the veteran is required to assert the claim expressly 
or impliedly.)  See also Talbert v. Brown, 7 Vet. App. 352, 
356- 57 (1995) (holding that, while the Board must interpret 
a veteran's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the veteran).

In sum, the record demonstrates that the veteran's skin 
disorder was first brought to the attention of the RO when it 
received his medical records on July 7, 1976.  As such, the 
effective date for the grant of service connection for 
hyperkeratosis punctate palmaris, right and left hands is 
July 7, 1976.  


ORDER

Entitlement to service connection for lower back and right 
knee disorders is denied.

Entitlement to an effective date of July 7, 1976, for the 
award of service connection for hyperkeratosis punctate 
palmaris, right and left hands, is warranted.




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


